Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7, are drawn to, “detecting browser data in a browser application executed on a user device, and then using such browser data for performing other steps in the claim, 
determining a storage node associated with the personal data based on the data subject information; and retrieving the dataset from the storage node
identifying a subset of the personal data using a data model associated with the storage node
detecting, by the computing hardware, second browser data in the browser application, wherein the second browser data comprises an indication of a selection of a chatbot control, 
in response to detecting the second browser data, generating, by the computing hardware, a second chatbot graphical user interface for the browser application by configuring a data subject information entry element on the second chatbot graphical user interface; and transmitting, by the computing hardware, a second instruction to the browser application causing the browser application to present the second chatbot graphical user interface on the user device,
wherein the browser data comprises cookie data comprising the data subject information associated with a user,
 wherein the dataset further comprises an indication of a manner of usage of the personal data,
 wherein the personal data display element is further configured for presenting data subject access request submission instructions
etc.,”, classified in G06F3/0481.cpc.
Claims 8-14, are drawn to, “detecting a state of a browser application executed on a user device; determining personal data associated with the user based on the state of the browser application; determining a personal data characteristic of the personal data based on the personal data, and using such state of browser application along with such determined personal data characteristic for the further steps of the claim, 
wherein the personal data characteristic comprises at least one of a type of the personal data, an amount of time the personal data is stored, a storage location of the personal data, or a manner of usage of the personal data, wherein the state of the browser application further comprises an indication of a relationship of the user to an operator of the system, wherein configuring the personal data information display element on the chatbot graphical user interface comprises: determining a type of the personal data based on the data subject information; and determining the personal data characteristic based on the type of the personal data, wherein determining the type of the personal data comprises using a data map to determine the type of the personal data based on the data subject information, wherein configuring the personal data information display element on the chatbot graphical user interface comprises: determining a processing activity associated with the personal data based on the data subject information; and determining the personal data characteristic based on the processing activity,
 wherein determining the processing activity comprises determining an inventory attribute associated with the processing activity in a digital inventory based on the data subject information, etc”, classified in H04L51/02.cpc.
Claims 15-20, are drawn to, “determining a personal data characteristic for personal data associated with the user based on the state of the browser application, 
wherein configuring the personal data information display element on the chatbot graphical user interface comprises: determining a relationship of the user to an entity based on the state of the browser application; and determining the personal data characteristic based on the relationship, wherein the dataset further comprises a subset of the personal data, wherein the operations further comprise: generating a second chatbot graphical user interface for the browser application by configuring, on the second graphical user interface, a display element configured for presenting a chatbot termination query and a control element configured to generate an indication that the user has requested chatbot termination; and transmitting a second instruction to the browser application causing the browser application to present the second chatbot graphical user interface on the user device, wherein the operations further comprise, responsive to a selection of the control element, transmitting a third instruction to the browser application causing the browser application to close the second chatbot graphical user interface, wherein the personal data information display element is further configured for presenting data subject access request submission instructions, etc”, classified in G06F9/451.cpc.

Related inventions in the same statutory classification groups are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.

The inventions are distinct, each from the other because of the following reasons:
In the instant case, invention I has separate utility such as, usage of “detecting browser data in a browser application executed on a user device, and then using such browser data for performing other steps in the claim, 
determining a storage node associated with the personal data based on the data subject information; and retrieving the dataset from the storage node
identifying a subset of the personal data using a data model associated with the storage node
detecting, by the computing hardware, second browser data in the browser application, wherein the second browser data comprises an indication of a selection of a chatbot control, 
in response to detecting the second browser data, generating, by the computing hardware, a second chatbot graphical user interface for the browser application by configuring a data subject information entry element on the second chatbot graphical user interface; and transmitting, by the computing hardware, a second instruction to the browser application causing the browser application to present the second chatbot graphical user interface on the user device,
wherein the browser data comprises cookie data comprising the data subject information associated with a user,
 wherein the dataset further comprises an indication of a manner of usage of the personal data,
 wherein the personal data display element is further configured for presenting data subject access request submission instructions, etc, lacking one or more of the particulars of inventions II and III.  
Invention II has separate utility such as, usage of TBD, etc, lacking one or more of the particulars of inventions of I and III.  Invention III has separate utility such as, usage of “detecting a state of a browser application executed on a user device; determining personal data associated with the user based on the state of the browser application; determining a personal data characteristic of the personal data based on the personal data, and using such state of browser application along with such determined personal data characteristic for the further steps of the claim, 
wherein the personal data characteristic comprises at least one of a type of the personal data, an amount of time the personal data is stored, a storage location of the personal data, or a manner of usage of the personal data, wherein the state of the browser application further comprises an indication of a relationship of the user to an operator of the system, wherein configuring the personal data information display element on the chatbot graphical user interface comprises: determining a type of the personal data based on the data subject information; and determining the personal data characteristic based on the type of the personal data, wherein determining the type of the personal data comprises using a data map to determine the type of the personal data based on the data subject information, wherein configuring the personal data information display element on the chatbot graphical user interface comprises: determining a processing activity associated with the personal data based on the data subject information; and determining the personal data characteristic based on the processing activity,
 wherein determining the processing activity comprises determining an inventory attribute associated with the processing activity in a digital inventory based on the data subject information, etc, lacking one or more of the particulars of inventions of I and II.  Please see MPEP 806.05. 

These inventions are distinct for the reasons given above, and the search required for each Group is different and not co-extensive for examination purpose.  For example, the searches for the two inventions would not be co-extensive because these groups would require different searches on PTO's classification groups as following:
Group I search (claims under Group I) would require use of search G06F3/0481.cpc. (not required for the inventions II and III). 
Group II search (claims under Group II) would require use of search H04L51/02.cpc. (not required for the inventions I and III). 
Group III search (claims under Group III) would require use of search G06F9/451.cpc. (not required for the inventions I and II). 

A telephone call was made to the applicant is 11/2/21 and 11/3/21, but no contact was made; hence this written restriction requirement has been provided.  

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/HARESH N PATEL/Primary Examiner, Art Unit 2496